IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 11-567V
                                           Filed: July 8, 2014
                                         (Not To Be Published)


***************************
SANDRA MCCRAY,              *
                            *
         Petitioner,        *
                            *
         v.                 *                               Stipulation; Attorney Fees and
                            *                               Costs.
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
         Respondent.        *
***************************

Irene McLafferty, Esq., Messa and Associates, P.C., Philadelphia, PA for petitioner.
Debra Begley, Esq., U.S. Department of Justice, Washington, DC for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS 1

Vowell, Chief Special Master:

       In this case under the National Vaccine Injury Compensation Program, 2 I issued
a decision on June 2, 2014, that awarded compensation pursuant to the parties’ joint
stipulation. On July 7, 2014, the parties filed a stipulation for attorney fees and costs.
The stipulation indicates that after informal discussions, petitioner has amended her fee
request to an amount that respondent does not object. Additionally, pursuant to
General Order #9, the stipulation notes that petitioner incurred no personal litigation
costs.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate.

       Accordingly, I hereby award the total $20,000.00 3 in the form of a check
payable jointly to petitioner (Sandra McCray) and petitioner’s counsel of record
(Irene M. McLafferty of The Law Firm of Messa & Associates, P.C.) for petitioner’s
attorney fees and costs.

        The clerk of the court shall enter judgment in accordance herewith. 4


IT IS SO ORDERED.

                                         s/ Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2